Citation Nr: 1648195	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  13-10 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to March 31, 2010 for the grant of service connection for peripheral neuropathy of the upper extremities.

2.  Entitlement to special monthly compensation based on the need for regular aid and attendance.

3.  Entitlement to service connection for a liver condition.

4.  Entitlement to service connection for a kidney condition.

5.  Entitlement to service connection for the removal of the gallbladder.

6.  Entitlement to service connection for a nerve condition syndrome (to include bilateral cubital syndrome).

7.  Entitlement to service connection for a bilateral foot condition.

8.  Entitlement to service connection for a dental disability.
REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009, July 2009 and September 2011 rating decisions of the Department of Veterans Affairs Regional Office in Manila, the Philippines.  The appeal was transferred to the RO in Nashville, Tennessee prior to certification to the Board.

The February 2009 rating decision granted service connection for diabetic cataract with an initial noncompensable rating effective July 24, 2008; erectile dysfunction with an initial noncompensable rating effective November 18, 2008; and entitlement to special monthly compensation based on loss of use of a creative organ effective November 18, 2008; but denied a rating in excess of 20 percent for diabetes mellitus, type II, as well as service connection for a liver condition, a kidney condition, removal of the gallbladder, a nerve condition (to include bilateral cubital syndrome), a bilateral foot condition, a dental disorder, and hypertension.  In February 2010, the Veteran filed a notice of disagreement appealing the denial of service connection for a liver condition, a kidney condition, removal of the gallbladder, a nerve condition (to include bilateral cubital syndrome), a bilateral foot condition, a dental disorder, and hypertension.  A July 2009 rating decision granted service connection for hypertension, finding the February 2009 rating decision was clearly and unmistakably erroneous with respect to the denial of service connection for hypertension; therefore, the only issues remaining on appeal were the denial of service connection for a liver condition, a kidney condition, removal of the gallbladder, a nerve condition (to include bilateral cubital syndrome), a bilateral foot condition, and a dental disorder, as reflected on the title page of this decision.

The July 2009 rating decision granted entitlement to Dependents' Educational Assistance effective May 12, 2009, but denied entitlement to special monthly compensation based on the need for regular aid and attendance/housebound status and service connection for hypertensive arteriosclerotic cardiovascular disease.  In February 2010 notice of disagreement, the Veteran appeal the denial of entitlement special monthly compensation based on the need for regular aid and attendance.

The September 2011 rating decision granted service connection for peripheral neuropathy of the bilateral upper extremities with an initial 10 percent rating assigned for each extremity.  In a November 2011 notice of disagreement, the Veteran appealed the effective date of service connection for peripheral neuropathy of the bilateral upper extremities.

The issues from the February 2009 and July 2009 rating decisions were consolidated into a single statement of the case issued on March 8, 2013.  The effective date of service connection for peripheral neuropathy of the bilateral upper extremities was addressed in a statement of the case issued on March 11, 2013.  The Veteran filed substantive appeals regarding both statements of the case in March 2013.  The effect of the Veteran's substantive appeals will be discussed in more detail below.

The issues of an effective date prior to March 31, 2010 for the grant of service connection for peripheral neuropathy of the upper extremities, special monthly compensation based on the need for regular aid and attendance, and service connection for a liver are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

Following the issuance of a March 8, 2013 statement of the case, the Veteran limited the scope of his appeal of the February 2009 and July 2009 rating to the issues of entitlement to service connection for a liver condition and special monthly compensation based on the need for regular aid and attendance.


CONCLUSIONS OF LAW

The criteria for dismissal of the appeal of the denial of service connection for a kidney condition, removal of the gallbladder, a nerve condition syndrome (to include bilateral cubital syndrome), a bilateral foot condition, and a dental disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.202 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.

Following the issuance of a March 2013 statement of the case that addressed the issues of special monthly compensation based on the need of regular aid and attendance and service connection for a liver condition, a kidney condition, removal of the gallbladder, a nerve condition syndrome (to include bilateral cubital syndrome), a bilateral foot condition, and a dental disorder, the Veteran limited the scope of his appeal of the February 2009 and July 2009 rating decisions to the issues of entitlement to service connection for a liver condition and special monthly compensation based on the need for regular aid and attendance.

On his substantive appeal (VA Form 9), the Veteran checked box 9.B and indicated he only wished to appeal the denial of service connection for a liver condition and special monthly compensation based on the need for regular aid and attendance.  Thus, there is no remaining allegation of error of fact or law for appellate consideration with respect to the denial of service connection for a kidney condition, removal of the gallbladder, a nerve condition syndrome (to include bilateral cubital syndrome), a bilateral foot condition, and a dental disorder.  Therefore, the Board does not have jurisdiction to review these issues, and they are dismissed.

The Board notes the dismissed issues were not included in the AOJ's January 2014 certification to the Board (VA Form 8).  Nevertheless, the issues are still listed as active in Veterans Appeal Control and Locator System (VACOLS).  The Board's dismissal of these issues after the limitation of the appeal by the Veteran is intended to complete the record with regard to the claims.


ORDER

The appeal with respect to the denial of service connection for a kidney condition, removal of the gallbladder, a nerve condition syndrome (to include bilateral cubital syndrome), a bilateral foot condition, and a dental disorder is dismissed.


REMAND

In an April 2013 substantive appeal (VA Form 9), the Veteran requested a Board hearing via live videoconference at the RO regarding the issue of an effective date prior to March 31, 2010 for the grant of service connection for peripheral neuropathy of the upper extremities.  In a second April 2013 substantive appeal (VA Form 9), the Veteran requested a Travel Board hearing regarding the denial of service connection for a liver condition and entitlement to special monthly compensation based on the need for regular aid and attendance.  There is no indication from the record that these hearing requests have been withdrawn.  The Veteran is entitled to a hearing regarding the issues on appeal, but has not been scheduled for one.  38 C.F.R. §§ 20.700, 20.704.

Accordingly, the case is REMANDED for the following action:

Because the Veteran has requested both an in person hearing and a hearing via videoconference, the AOJ should contact the Veteran to determine which type of hearing the Veteran wants and proceed to schedule such hearing.  Appropriate documentation should be retained in the claims file regarding notice to the Veteran of the date, place and time of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112. 



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


